UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6752


DERRICK JAVON LINDSEY, a/k/a Derrick Javon Lindsey El Bey,

                Petitioner - Appellant,

          v.

FRANK PERRY,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:15-cv-00020-TDS-LPA)


Submitted:   July 21, 2015                 Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derrick Javon Lindsey, Appellant Pro Se. Clarence Joe DelForge,
III, Jess D. Mekeel, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Derrick Lindsey seeks to appeal the district court’s order

accepting     the   recommendation    of   the   magistrate   judge   and

dismissing as late his 28 U.S.C. § 2255 (2012) motion.         The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”             28 U.S.C.

§ 2253(c)(2) (2012).     When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.            Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003).    When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Lindsey has not made the requisite showing.        Accordingly, we deny

his motion for a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal




                                     2
contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3